Citation Nr: 9902977	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  94-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1950 until 
December 1953 and from October 1956 until September 1959.

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a rating 
decision of January 1994 from the Phoenix, Arizona Regional 
Office (RO) which declined to reopen a claim for service 
connection for an acquired psychiatric disorder, claimed as 
depression.

This case was remanded by a decision of the Board dated in 
May 1996 and is once again before the signatory Member for 
appropriate disposition.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that he experienced symptoms of 
depression in service which have continued until the present.  
He contends that service connection for such is thus 
warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been received to reopen the claim for service connection 
for a chronic acquired psychiatric disorder, claimed as 
depression. 



FINDINGS OF FACT

1.  In an unappealed November 1990 rating decision, the RO 
denied service connection for a nervous disorder on the basis 
that the veteran was found to have a personality disorder 
during service, and that neither a neurosis or a psychosis 
was demonstrated during active duty, within one year of 
separation thereof, or shown to be related to service. 

2.  The evidence associated with the claims file subsequent 
to the RO's November 1990 denial of the claim, when 
considered either alone or in conjunction with evidence 
previously of record, is cumulative and redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The unappealed November 1990 rating decision which denied 
service connection for a nervous disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a chronic acquired 
psychiatric disorder, claimed as depression.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A .§§ 1110, 1131 (West 1991).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § § 1101, 1112, 1113 
(West 1991); 38 C.F.R. § § 3.307, 3.309 (1998).

The service medical records from the veteran's second period 
of service reflect that he was admitted to the psychiatric 
service in June 1959 for evaluation.  It was noted that he 
had been drinking heavily, been depressed and feeling 
somewhat lonely.  It was recorded that he was concerned about 
his father who had had a stroke and a mother who was not 
well.  It was reported that two days before, he had taken a 
razor and made a superficial laceration of his wrist, and 
that he had previously thought of suicide when he was 
separated from a girlfriend, but that he had not acted on 
this.  Following several days of hospitalization, the veteran 
was rendered a diagnosis of passive aggressive reaction, 
chronic, moderate, manifested by increased drinking, suicidal 
gesture, mild anxiety and depression in relation to 
loneliness and sexual temptations.  He was determined to be 
free of mental defect, disease or derangement, and was not 
found to be suffering from any mental condition which 
warranted separation by reason of disability.  An 
administrative separation was recommended on the basis an 
aggressive behavior disorder. 

A claim for service connection for depression was received in 
September 1990.  By rating action dated in November 1990 
service connection for a nervous disorder was denied.  The RO 
found in its November 1990 rating decision that the veteran 
was only treated in service for a passive-aggressive 
reaction, and that this was considered to be a personality 
disorder which was not a disability within the law for the 
purposes of service connection.  It was also found that there 
was no diagnosis of a neurosis of psychosis in service and 
that a psychosis did not become manifest within one year of 
discharge from service.  The appellant did not perfect an 
appeal within one year of notice of that determination in 
November 1990.  Therefore, that decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).  The veteran attempted to reopen his 
claim for a nervous disorder, claimed as depression, in June 
1993.

Once an RO decision becomes final, the claim may not be 
reopened and readjudicated by the VA, except on the basis of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1997); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New evidence, submitted to reopen a 
claim, will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  All evidence 
submitted since the last final decision must be reviewed.  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

Under 38 C.F.R. § 3.156(a):  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The evidence associated with the claims file subsequent to 
the RO's November 1990 decision includes extensive VA 
clinical records dating from 1990, including the discharge 
summaries from periods of VA hospitalization, VA residential 
facility and outpatient clinical records, and the reports of 
VA examinations conducted in December 1993 and October 1997.  
Also associated with the claims folder after the November 
1990 rating decision were private clinic records dating from 
1978 and documentation from the Social Security 
Administration (SSA) upon which the appellant was awarded 
disability benefits. 

The question now presented is whether new and material 
evidence has been submitted since the November 1990 denial of 
entitlement of service connection for an acquired psychiatric 
disorder which would permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991). 

Analysis

At the time of the November 1990 RO decision denying service 
connection for an acquired psychiatric disorder, to include 
depression, the evidence showed that no diagnosis of a 
neurosis of psychosis had been rendered in the veteran's 
case, and that he was only treated for a passive aggression 
disorder in service.  The evidence indicated that a chronic 
acquired psychiatric disorder had first been clinically 
indicated many years after discharge from active duty, and 
there was no competent evidence linking any current 
psychiatric disability to service. 

The relevant evidence received after the November 1990 RO 
decision reflects that the veteran received extensive 
outpatient treatment dating from 1990 for symptoms which were 
felt to represent a dysthymic disorder.  He was hospitalized 
in January 1990 and in July 1990 and rendered pertinent 
discharge diagnoses of alcohol abuse, continuous and primary 
dysthymia.  The veteran was admitted to a residential 
facility for homeless veterans between August 1990 and 
February 1991 and was treated for dysthymia, major depression 
with suicidal tendencies and alcohol dependency, in 
remission. 

The veteran was afforded a VA psychiatric examination 
December 1993 whereupon he related that he had first 
experienced a severe episode of depression in 1959 while 
stationed in Germany, and had attempted suicide by cutting 
his wrist.  He noted that he had had recurrent episodes of 
chronic depression since that time manifested by morbid 
thoughts, increased need for sleep, thoughts of suicide and 
increased appetite.  The examiner noted that the veteran 
stated that he had been in and out of alcohol treatment 
programs on many occasions, and currently admitted drinking.  
Following recitation of background history and mental status 
examination, pertinent diagnoses of major depressive 
episodes, recurrent; dysthymic disorder and alcohol abuse, 
continuous, were rendered.  

SSA medical documentation reflects that P. Fangohr, M.D. 
found in March 1991 that in view of the veteran's long-
standing history of maladaptive coping and frequent suicide 
attempts, he probably met the criteria for a mixed 
personality disorder including dependent, histrionic, 
borderline and antisocial features.  Dr. Fangohr also found 
that due to the veteran's long history of depression and 
vegetative symptoms, he met the criteria for dysthymia.  It 
was speculated that he may have met the criteria for major 
depression in the past.  M. Stumpf, M.D., wrote in April 1991 
that the veteran suffered from chronic and recurrent major 
depression for which he had been placed on medication.  
Private clinic records dated between 1978 and 1989 reflect no 
treatment for a nervous disorder.  The veteran was however 
shown to have had a continuing problem with alcohol use 
during that timeframe.

The appellant was afforded a VA psychiatric examination in 
October 1997.  The examiner noted that the claims file was 
reviewed.  A detailed background history was elicited and a 
psychiatric examination was conducted.  Following mental 
status examination, diagnoses of major depressive disorder, 
recurrent; dysthymic disorder and alcohol abuse were 
rendered.  In response to the RO's request for additional 
information as to the veterans' psychiatric diagnoses during 
and after service, the examiner referred to DSM I diagnostic 
criteria which was in effect in 1959 when the veteran was in 
service.  It was pointed out that the diagnosis of passive-
aggressive reaction that was rendered in the veteran's case 
was consistent with a personality trait disturbance or 
personality disorder.  It was noted that major depression and 
dysthymia were not diagnosed until approximately 1990 and 
that the veteran himself estimated that his depression had 
commenced 15 to 20 years before.  The examiner further 
commented that the veteran's passive-aggressive reaction in 
service was independent of the appellant's major depression 
and dysthymic disorders, and that the personality disorder 
had preceded the current psychiatric disabilities by 20 or so 
years. 

After a thorough review of the record, the Board finds that 
there remains no information in the evidentiary record which 
shows a basis for finding that the veteran now has depression 
or any other acquired psychiatric disorder of service onset.  
It is shown that while practically all of the evidence 
received since November 1990 may be new in the sense that it 
was not considered by the RO at that time, it is not material 
as to the bases for the prior disallowance of the merits of 
the claim.  Dr. Fangohr's speculation in March 1991 that the 
veteran may have met the criteria for major depression in the 
past does not assert that any symptoms in service were 
earlier manifestations of a current disability.  That is, it 
provides no competent medical evidence showing that current 
depression or other acquired psychiatric disorder is related 
in any way to service.  

The record reflects that there is still no evidence that the 
veteran had other than a personality disorder in service, or 
that a psychosis was diagnosed within one year of service 
discharge.  Moreover, it was specifically determined upon VA 
psychiatric examination in October 1997 that the veteran's 
current psychiatric disorder and symptomatology do not relate 
back to his active duty service.  Consequently, the 
additional clinical and other evidentiary information which 
has been generated since the November 1990 rating decision is 
essentially cumulative and redundant in nature, when 
considered in conjunction with the evidence as a whole.  
Accordingly, the Board concludes that the proffered evidence 
is not new and material and does not provide a basis to 
reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

It should also be noted that while the appellant may well 
believe that current psychiatric disability is etiologically 
related to symptoms he experienced in service, it is pointed 
out that assertions by him without supporting competent 
evidence, even if new, are not sufficient to reopen the 
claim.  See Moray v. Brown, 5 Vet.App. 211, 214 (1993).  As 
well, it is well established that as a layperson who is 
untrained in the field of medicine, he is not competent to 
offer an opinion which requires specialized knowledge and 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, there is an unequivocal medical opinion that 
the veteran does not now have an acquired psychiatric 
disorder of service onset.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim for 
service connection for a chronic acquired psychiatric 
disorder, claimed as depression, and an explanation as to why 
his current attempt to reopen the claim must fail.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette, 8 
Vet. App. 69, 77-78 (1995).

For the reasons set forth above, the Board finds that the 
evidence received subsequent to November 1990 in support of 
the appeal is not new and material to reopen the claim.  


ORDER

The claim for service connection for a chronic acquired 
psychiatric disorder, claimed as depression, is not reopened 
and the appeal is therefore denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


